 

Exhibit 10.2

 

 [image_001.jpg]

 

June 14, 2017

 

Patriot Equity, LLC

Boca Center, Tower 1

5200 Town Center Circle Suite 550

Boca Raton, FL 33486

Attn: Gary O. Marino, Managing Member

 

 

Re:Proposal to purchase Capital Units of Banyan Medical Partners LLC

 

Dear Mr. Marino:

 

This letter shall serve as a letter of intent of a proposed transaction between
Banyan Rail Services, Inc. (hereinafter "Buyer"), or its assignee, to purchase
all of the capital units of Banyan Medical Partners, LLC, all of such units
being owned by Patriot Equity, LLC (hereinafter “Seller”), the terms of which
are to be embodied in a formal Purchase and Sale Agreement (the “Agreement”) to
be submitted by Buyer. No contractual obligation is intended nor will one be
created until the Agreement is executed by both parties.

 

Our due diligence will focus on the physical aspects of the Properties owned or
contracted for by Banyan Medical Partners, LLC, confirming the lease terms and
financial data. We are prepared to proceed under the following terms:

 

Purchase Price$9,536,582 payable as follows: 6,075,000 to Capital 1; $2,987,639
to Seller and $473,943 to Boca Equity Partners, LLC (the “Purchase Price”) Buyer
will indemnify Seller for any guarantee agreement entered into by Seller with
Capital One regarding such obligation if necessary.

 

FinancingThe Buyer’s obligation to purchase shall be contingent upon its
obtaining the necessary financing for the transaction. Buyer shall have 90 days
from effective date of the Agreement to arrange for such financing. The Buyer’s
obligation to purchase shall also be contingent upon Seller obtaining any
necessary lender consents for the transaction, if required.

 





Boca Center, Tower 1 • 5200 Town Center Circle • Suite 550 • Boca Raton, FL
33486

Main 561.617.8050 • Fax 561.314.6834

Page 2

 

Investigation PeriodBuyer shall have 60 days from the effective date of the
Agreement (the “Investigation Period") to conduct whatever investigations,
analyses and studies Buyer deems appropriate and obtain any reports relating to
the feasibility of purchasing the units. Seller shall provide unobstructed
access to the Properties owned or contracted for by Seller (the “Properties”)
and all books, records, financial statements, and reports concerning and
covering the Properties and shall actively obtain any information held by third
party vendors or agents in Seller’s control or possession. The Investigation
Period review may involve, but may not be limited to, a review of all building
plans, zoning approvals, construction documents, construction bids and costs to
complete, books, records, financial statements, leases, reports concerning and
covering the properties, the market condition, property condition both
functional and physical inspection, other engineering feasibility studies and a
review of any and all governmental regulations and improvements. If Buyer
determines, in its sole judgment and discretion, that the Properties are not
suitable for its intended purpose, then, and in this event, Buyer may, on
written notice to Seller received prior to the expiration of the Investigation
Period, terminate the Agreement.



 

Seller’s Deliverables  Within three (3) days after the execution of the
Agreement by both parties, Seller shall deliver or make available to Buyer all
information in its possession and control relating to the Properties, including,
without limitation, the following:

 

(a)copy of Seller’s existing title insurance policy;

(b)copy of Seller’s existing survey of the Property;

(c)existing Property environmental report;

(d)copies of all leases;

(e)Complete Planning and Zoning Approvals

(f)Schedule of any and all concurrence items, offsite improvements, tap fees,
school impact fees, wetland report, endangered species report and proof of
payments

(g)Audited Financials by a firm registered with the Public Company Accounting
and Oversite Board (PCAOB)

(h)Property General Ledger report

(i)Any Construction Budget and Bids Received

(j)Any Market Analysis Reports related to project

(k)Latest version of Loan Application and response by Lender

(l)Real Estate Tax and Insurance bills

(m)Copies of any and all loan documents to be assumed by Buyer at closing

 



Boca Center, Tower 1 • 5200 Town Center Circle • Suite 550 • Boca Raton, FL
33486

Main 561.617.8050 • Fax 561.314.6834

Page 3

 

Date of ClosingClosing shall occur at the offices of Banyan Rail Services no
later than 30 days after the expiration of the Investigation Period. A closing,
which occurs within 72 hours of the date of closing scheduled closing date,
shall constitute timely performance within the definition of "Time of the
Essence”.

 

Other ProvisionsThe Agreement shall contain other provisions dealing with such
matters as allocation of closing expenses, conditions of closing, delivery of
possession, examination of title, warranties and representations of Seller with
respect to the Properties, tenant estoppel letters and other matters typically
found in transactions of this nature. Expenses shall be borne as follows:

 



Requirement Responsibility Survey Buyer Title Search Buyer Title Insurance
Commitment and Policy Buyer Transfer Taxes on the Deed of Conveyance Seller
Brokerage Commissions, if any Seller Inspection Costs Buyer Attorneys’ Fees Each
pays own Hazardous Waste Studies Buyer

Leasing Commissions, Rent Abatements,
Tenant Improvements or Capital Obligations

Seller

 

AssignabilityBuyer reserves the right to assign the Agreement to an entity owned
or controlled by Buyer or its principals.

 

Representations and WarrantiesThe Agreement shall contain standard
representations and warranties of Seller.

 

ConditionsThe Purchase Price assumes the following Property conditions:

 

a)US Americans with Disabilities Act, building in compliance with current codes
and requirements

b)Fire Protection: In compliance with current codes and requirements. No
disadvantageous environmental conditions are present

c)No deferred maintenance items affecting capital equipment, structural
elements, amenities, curb appeal and roofs

 



Boca Center, Tower 1 • 5200 Town Center Circle • Suite 550 • Boca Raton, FL
33486

Main 561.617.8050 • Fax 561.314.6834

Page 4

 

ConfidentialityExcept as required by law, each party undertakes and warrants to
receive and maintain all written or oral information all materials received from
the other during the negotiation and duration and existence of this letter
strictly in confidence and not to disclose to any party, other than its third
party professionals, attorneys, and/or consultants, or make public or authorize
disclosure of any such information and not use such information for any purpose
except in accordance with this letter. This provision shall survive the
termination of this letter.

 

ExclusivityIn consideration of the foregoing, for and during the period of time
commencing with the date hereof and ending with the execution of the Agreement,
the mutual termination of negotiations between the parties hereto, or ninety
(90) days, whichever is earliest, Seller agrees that Seller will not (a)
negotiate with any other persons or entities with respect to any matters which
are the subject of this letter; (b) entertain unsolicited offers, bids,
negotiations or inquiries as to any of the same; (c) solicit or respond to any
offers, bids, negotiations or inquiries with respect to the same; (d) furnish
any information with respect to the property to any persons or entities
whatsoever, other than as described in this letter; nor (e) proceed or continue
with any of the aforesaid which may be in progress upon the date of this letter.

 

CooperationSeller will cooperate with and assist Buyer in preparing a “Super
8-K” to be filed by Buyer with the Securities and Exchange Commission in
connection with closing of the transaction.

 

Non-BindingExcept as to Confidentiality and Exclusivity, this Letter of Intent
is not meant to be a binding Agreement nor should any correspondence between
Buyer and Seller be construed to create an agreement. Furthermore, this Letter
of Intent constitutes an expression of interest and is not intended to
constitute an offer to sell nor purchase the Property. No agreement shall be
created until a formal document containing all terms and provisions is prepared
by the parties’ attorneys and approved and executed by both Purchaser and
Seller.

 



Offer & Acceptance This Letter of Intent will expire five (5) business days from
the date hereof.

 

 

 

Signatures appear on next page

 



Boca Center, Tower 1 • 5200 Town Center Circle • Suite 550 • Boca Raton, FL
33486

Main 561.617.8050 • Fax 561.314.6834

Page 5

 

If you are agreement with the foregoing, please so indicate by signing and
dating this Letter of Intent and return the original to the undersigned. Upon
receipt of Seller's acceptance, Buyer shall prepare the Purchase and Sale
Agreement for Seller's review. The terms and conditions of and existance of this
offer are to be held strictly confidential in that it may contain proprietary,
confidential and/or legally privileged information governed by the securities
laws of the United States.

 



    Very truly yours,               Banyan RAIL SERVICES, INC                  
        By:    /s/ Paul S. Dennis         Name: Paul S. Dennis        
Title: CEO and CFO         Dated: June 14, 2017   AGREED TO AND ACCEPTED BY:    
              SELLER:                   PATRIOT EQUITY, LLC                  
By: /s/ Gary O. Marino         Name: Gary O. Marino         Title: Managing
Member         Date:  June 14, 2017        

 

 



Boca Center, Tower 1 • 5200 Town Center Circle • Suite 550 • Boca Raton, FL
33486

Main 561.617.8050 • Fax 561.314.6834

